ON PETITION FOB BEHEARING.
Per CURIAM.
A petition for a rehearing has been filed in this case, and counsel for the appellants urge with commendable zeal and earnestness that under the provisions of section 8108, Revised Statutes, the bail bond sued on this case is absolutely void, for the reason that it was not acknowledged before the court or magistrate accepting it.
We considered that question in the original opinion, and see no good reason for changing our views therein expressed. It is clear to us that the acknowledgment or justification of the sureties is no part of the contract of the sureties to such bail bond, and in no manner affects the liability of the sureties. As we view it, the responsibility of the sureties attaches the moment the bond is accepted by the court or judge, regardless of whether there is an acknowledgment or justification attached to such bond. In People v. Penniman, 37 Cal. 271, it is held that the justification to a bond forms no part of the contract of the sureties to such recognizance, and in no manner affects their liability; hence, any defect in the acknowledgment or justification would not release the sureties.
While the notary who took the justification of the sureties had no authority whatever to accept the bond, he had authority to swear, the sureties thereon. Of course, if the notary had accepted the bond and the prisoner had been released, a very different question would be presented, and it is along that line that the authorities cited by counsel for appellant go. .But when a court or judge or the person having authority to accept a bail bond accepts one, even with*137out any justification of the sureties, the sureties cannot plead that omission as a defense on the action of such bond.
It is suggested that the court in its opinion inadvertently overlooked a portion of the evidence bearing upon the question of the alteration of the bond. We will say that the court went carefully over the evidence and concluded that there is a clear and substantial conflict in the evidence, and for that reason we follow the rule — the well-established rule —in such-cases.
It is urged, however, that the cause was tried by the court upon the evidence taken by the stenographer at a former trial, and that the court had no witnesses before it, and for that reason the rule last above stated does not apply herein.
This court has held that that rule did not apply when the trial court heard a case on written or documentary evidence, but it will be observed in this ease that the judge who decided this case sat at the former trial and heard the witnesses testify, and no doubt observed their demeanor on the stand, and if that be true, the rule first above stated would apply. However, that may be, we have concluded that a new trial ought to be granted, at which all questions of fact involved in the case can be submitted to a jury.
A new trial is therefore granted and a rehearing denied.